PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/667,344
Filing Date: 2 Aug 2017
Appellant(s): Lantech.com, LLC



__________________
Eric S. Barr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/3/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/5/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 16 under 35 USC 112(b) has been withdrawn. It is noted that as argued in the Appeal Brief of 10/4/21 the claim limitations regarding the relative positional relationship regarding a sensing position along a film path is not directed to a different embodiment, but rather that of a sensor comprising a magnetic transducer mounted on an idle roller and other components.  It is noted that the sensing performance as claimed is “along a film path extending from the driven packaging roller to the sensing position”. While previously the examiner’s position was that it was unclear how the sensing performance occurred at a location not at the sensing position it is agreed that it might be considered accomplished by the disclosed components defining a generic sensing position distanced as claimed.  
(2) Response to Argument
Appellant's arguments filed 3/3/22 have been fully considered but they are not persuasive. The repeated arguments for each independent claim are responded to below as singular issues for efficiency and expediency regarding the respective rejections based on the combination of references of Lancaster, III, Mouser, and Rajala.  
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The alternative rejections in the Final Rejection of 5/5/21, including modification of Lancaster, III ‘140, are provided to separately recognize the use of a data input sensor in both a similar stretch wrapping environment/process (as provided by Mouser) and in combination with an idle roller element i.e. not mechanically driven (as provided by Rajala). The respective teachings are considered to separately be available for use as claimed, to one of ordinary skill in the art, to achieve an expected data input result and would operate in the same manner for controlling a material payout rate in the invention to Lancaster III as discussed below.  
Regarding the combination of Lancaster, III ‘140 and Mouser ‘658, the wrapping device of Lancaster, III includes a carriage type wrapping material payout device including prestretching components which is controlled such that the movement thereof rotates about a load in order to apply the wrapping material to the load surface in a “stretch wrapping” application as shown below:

    PNG
    media_image2.png
    476
    587
    media_image2.png
    Greyscale

Lancaster, III discloses a method of wrapping a load, comprising: providing relative rotation between a film dispenser 14 and the load 100 (rectangular with corners) during a wrapping cycle (see abstract); dispensing a film from a prestretch portion of a film dispenser 14 including driving rotation of a packaging material roller 36, 38 (by motor 40); and controlling a dispensing rate of the film dispenser by clutch and braking mechanism based on sensed information; see fig. 2, 5; col. 4, lines 10-24; 37-67; 5:1-35. Lancaster, Ill provides a film guiding idle roller 42 (not driven) which defines a film path that is substantially fixed during dispensing (fig. 5-6) however does not sense a speed of the film downstream the prestretch portion and base the dispensing rate according to the film speed.
Appellant argues that Mouser does not teach an idle roller downstream a packaging material roller, however as stated in the Final Rejection of 5/5/21 and as discussed above Lancaster, III provides idle roller 42 positioned as claimed in a downstream position, both in relation to a packaging material roller and prestretch rollers; see also figures 5.  In this carriage type embodiment this roller is positioned in a fixed relationship as claimed defining a material path from a material payout to the load; see also figure 6. Lancaster, III while providing material payout monitoring and control does not teach a sensor at the location of idle roller 42.  Mouser in a similar load wrapping device teaches tachometer sensing device 50 which senses a rotational velocity of a roller for monitoring a contacting film speed at the roller surface; see fig. 10 below and schematic of fig. 12.  

    PNG
    media_image3.png
    457
    285
    media_image3.png
    Greyscale
 
It is noted that the discussion of the film speed sensing devices in Mouser column 11, lines 34+ seems to transpose sensor location of sensors 48 and 50 on respective roller shafts 35, 37 of rollers 34, 36 however they are considered to operate in the same manner i.e. positioned as claimed defining a generic sensing position along a film path at the respective roller 34, 36 surfaces for monitoring a film speed and providing velocity data to be used by a payout control for adjusting material speeds.
It is considered within the skill of one of ordinary skill in the art to provide the film speed sensing device of Mouser at the idle roller 42 of Lancaster, III for providing operational payout control of the wrapping material including a dispensing rate of packaging material roller 36, 38.  
Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
One of ordinary skill in the art could recognize the sensing device of Mouser to operate in the same manner to achieve and expected result i.e. data input for a control system.  Arguments that the sensing device of Mouser operates on a driven roller (not idle roller) and at a stretch/prestretch portion of the material payout device are not agreed with as these elements are not relied upon in the proposed modification of Lancaster, III.  Furthermore, providing a sensor on a driven prestretch roller is not considered to materially affect the operation of the sensing operation and/or data input for controlling film speed in a similar device such as that of Lancaster, III with a non-driven/idle roller positioned downstream a prestretch operation.  The sensor of Mouser and operation thereof would reasonably be expected to operate in the same manner at the material guiding idle roller downstream location of Lancaster, III.  It is not agreed that the sensed speed at this location would not be usable as it the tensioning control system of Lancaster is used for wrapping loads of different dimensions.  The monitoring and control of the system components are not independent and affect material velocity including degree of stretching/tension, depending upon the relative position of the film carriage/car about the load; see 5:1-14.  The material feed payout includes prestretching rate of the material by variable operational control of carriage/film car velocity about the load and control of rotational velocity of roller(s) within as provided by Lancaster III including controlled modification of material feed rates 4:59-64.    
Regarding the combination of Lancaster, III ‘140 and Rajala et al. ‘333, Rajala provides for monitoring multiple parameters of a system and controlling a material web feed in response to these parameters (see abstract). Arguments about the relative positioning of idle roller and stretching/prestreching are not agreed with as Lancaster III is considered to provide these teachings including a film path between elements having a length that is substantially fixed (see figures 5 and 6) and as discussed supra.
 Rajala teaches a sensor 68 for sensing the rotational velocity of roller 24 indicative of a material web speed (col. 12, lines 44+) and outputs a signal to a control which would have readily available to one of ordinary skill in the art for sensing a web material speed in the claimed and described manner.  The translational movement of the dancer roller of Rajala is not considered an essential element of the rotational sensor 68. 
Incorporating this web speed sensor of Rajala at roller 42 of the material dispenser of Lancaster, III would provide the same data input function of a monitored web material speed for use by a control logic to actively control and adjust a material web payout.  Lancaster provides for the control system for affecting web speeds and web tension, altering dispensing rates as claimed as discussed in the Final Rejection of 5/5/21.  Rajala discusses conventional, well known systems with active control of web material feeds at an unwind motor 14 in combination with a nip feed downstream dancer roll by monitoring a dancer roller position to vary speeds of unwind motor 14; see col. 11, lines 20+. Rajala teaches an inclusive active monitoring system. Arguments of appellant that repositioning the dancer roll 24 is affected by sensor 68 and somehow unusable for data input in a fixed location is not agreed with.  Any movement of the position of the roller in Rajala would be monitored, effectively sensing any increase or decrease in web speed at the roller location also incorporate modifications of web speed by the control. The control 70 of Rajala is fully capable of responding to signals produced by the sensors including the rotational velocity sensor; see col. 12, lines 64+. Regarding the argument that Rajala teaches away from “controlling a dispensing rate of the film dispenser”,  Rajala discloses sending control signals to both wind up downstream rolls and driving (unwind) rolls at an upstream location; col. 9, lines 63-67.  This illustrates ordinary capability of incorporating multiple logic controls to affect a desired web speed and tension including a dispensing rate at the unwind material feed upstream the sensed location. 
Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US_(2007).
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ. Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.
One of ordinary skill in the art could easily look to a rotational roller velocity sensor such as taught by Rajala for sensing a web speed at a dispensing roller (such as roller 42 of Lancaster, III) for controlling the web dispensing device to adjust for variations in tension in the web as disclosed by Lancaster, III. The claims are not considered to distinguish over the prior art.
Regarding dependent claims 3 and 4, Rajala is not relied upon for providing or wrapping a load as claimed. The use of a web material speed sensor, such as that of Rajala, is considered analogous and within consideration of one of ordinary skill level of one operating in a stretch wrapping environment.  Lancaster, III discusses loads of various dimensions with corners affecting web tension during a wrapping operation.
Dependent claims 5-7 and 13-15 are deemed to stand or fall with the corresponding independent claim from which they depend.
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1759                                                                                                                                                                                                        
/MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.